Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office action.  Claims 1, 3-7, 9-10 and 13-16 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/22 has been entered.

Response to Amendment
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 3-7, 9-10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically Claims 1, 3-7, 9-10 and 13-16 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1, 3-7, 9-10 and 13-16 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea.  Claims 1 include limitations reciting functionality that applies a pest, disease and/or weed control agent in a timely manner, including limitations that:  
determining a forecast location…
calculating an accumulated degree day number…
determining the accumulated degree day numbers…
comparing the accumulated degree day numbers…
generating the forecast…
determining a reference day…
calculating a day number difference…
identifying a period of the forecast appearance based on a duration…
generating a calendar…and displaying the calendar… 
which is an abstract idea reasonably categorized as 
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because the steps above can be performed in the human mind. 
Certain methods of organizing human activity - because the generating and display of a calendar helps manage personal behavior
Claims 1, 3-7, 9-10 and 13-16 further narrow the same abstract concept identified above.  
As a result, Claims 1, 3-7, 9-10 and 13-16 recite an abstract idea related to certain methods of organizing human activity, under Step 2A Prong One.
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application.  Claims 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the input device, evaluation device, and display device. When considered in view of the claim as a whole, Examiner submits that the additional elements do not integrate the abstract idea into a practical application because these elements in view of 0013-0014 and the associated paragraphs of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  
The receiving steps including the amendment, “wherein the temperature data is transmitted by a temperature measuring device to the evaluation device” are mere data gathering/data exchange and deemed insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).    The limitation “wherein the temperature measuring device is a satellite device that determines the temperature data at the forecast location through heat radiation” is considered descriptive of the temperature measuring device.  
The displaying amounts to insignificant extrasolution data gathering/storing/ presenting activities to the judicial exception.  The applying a pest, disease and/or weed control agent at the forecast location prior to the forecast date of the appearance of the pest species, disease and/or weed variety, amounts to insignificant extrasolution activities to the judicial exception.
Claim 3-7, 9-10 and 13-16 further includes include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include a “mobile application on a smartphone” (Claim 5), and elements for retrieving data (Claims 5-7 and 9, 13) When considered in view of the claim as a whole, the “mobile application on a smartphone” does not integrate the abstract idea into a practical application because it is a generic computing element performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).   Each of the elements for retrieving data (Claims 5-7, 9, 13) amount to insignificant extrasolution data gathering/storing activities to the judicial exception.  As a result, Claims 3-7, 9-10 and 13-16 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above. 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 1 include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework.  These additional elements include the input device, evaluation device, and display device.  When considered in view of the claim as a whole, Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements because these elements in view of 0013-0014 and the associated paragraphs of Applicant’s specification are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.   The elements for retrieving data amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).   The limitation, “wherein the temperature data is transmitted…” are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/ transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).  
The display device is described in the Spec at 0015, 0017, 0028 in such a manner as to indicate it is sufficiently well-known in the art.  
Examiner notes applying a pest, disease and/or weed control agent at the forecast location prior to the forecast date of the appearance of the pest species, disease and/or weed variety amounts to well-understood, routine, and conventional activity [See Sann, [0005-0006] …the average year temperature and precipitation values are often significantly different from any year’s actual weather….Plant managers and farmers recognize this and adjust practices accordingly. If a pest is known to have a growth cycle that typically begins in late spring, plant managers will plan pest control measure accordingly, and if the managers recognize that a particular year has a warmer and drier spring then an average year, they will expect the pest growth cycle to begin earlier, and apply pest control measures earlier. This approach to variations in seasonal pest growth conditions is not a systematic method, but rather an anecdotal response based on personal experience and knowledge by the plant manager or farmer.
As noted above, Claim 3-7, 9-10, 13-16 further includes include various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include the “mobile application on a smartphone” (Claim 5), and elements for retrieving data (Claims 5-9, 13).Examiner submits that the “mobile application on a smartphone” does not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
In addition, the elements for retrieving data (Claims 5-7, 9, 13) are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)) and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).  As a result, Claims 3-10 and 13-16 do not amount to significantly more than the abstract idea.  
Accordingly, Claims 1 and 3-10, and 13-16 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

     Response to Arguments
The amendments overcome the prior art.   
The closest prior art, Sann (20020016676) ,  Lindores (2012/0101861), Kline (2008/0114625)   Beltzer (2008/0157990)    Herms, D.A. 2004. Using degree-days and plant phenology to predict pest activity. In: V.Krischik and J. Davidson, eds. IPM (Integrated Pest Management) of Midwest Landscapes, pp. 49-59. Minnesota Agricultural Experiment Station Publication 58-07645, 316 pp., Climate Revealed, and Lekutai (2008/0019299), fail to teach the current amendments, with the combination of all limitations as claimed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623